PER CURIAM.
Appellant, Larry Goosby, challenges - a final judgment of dissolution of marriage on two grounds. We find no error in the trial judge not appointing counsel to represent Goosby, and we affirm on that point. We do find, however, that the final order by the trial judge is devoid of certain findings necessary to facilitate meaningful appellate review or to comply with specific statutory requirements concerning equitable distribution. See § 61.075(3), Fla.Stat. We, therefore, reverse and remand to the trial court to make further findings related to distribution of assets including pension benefits. See Walsh v. Walsh, 600 So.2d 1222 (Fla. 1st DCA 1992).
ZEHMER, WOLF and KAHN, JJ., concur.